Appeal from a judgment of the Supreme Court, Monroe County (Thomas E. Moran, J.), rendered October 14, 2014. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]). We agree with defendant that his waiver of the right to appeal does not encompass his challenge to the severity of the sentence. “ ‘[N]o mention was made on the record during the course of the allocution concerning the waiver of defendant’s right to appeal his conviction that he was also waiving his right to appeal the harshness of his sentence’ ” (People v Grucza, 145 AD3d 1505, 1506 [2016]). We nevertheless reject defendant’s contention that the bargained-for sentence is unduly harsh and severe.
Present — Whalen, P.J., Lindley, DeJoseph, NeMoyer and Curran, JJ.